Exhibit 10.19
EMPLOYMENT AGREEMENT
RELATING TO CHANGE OF CONTROL
     EMPLOYMENT AGREEMENT RELATING TO CHANGE OF CONTROL (the “Agreement”) by and
between TechTeam Global, Inc., a Delaware corporation (the “Company”) and
                                         (the “Executive”) dated as of the
                     day of                     .
     The Board of Directors of the Company (the “Board”) has determined that it
is in the best interests of the Company and its shareholders to diminish the
inevitable distraction to the Executive from the personal uncertainties and
risks created by a pending or potential Change of Control, and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any pending or potential Change of Control, and to provide the
Executive with a severance package if the Executive is terminated after a Change
of Control. Therefore, in order to accomplish these objectives, the Board has
caused the Company to enter into this Agreement.
     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
     1. Certain Definitions.
          (a) The “Effective Date” shall mean the date on which a Change of
Control occurs. Anything in this Agreement to the contrary notwithstanding, if a
Change of Control occurs and if the Executive’s employment with the Company is
terminated prior to the date on which the Change of Control occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect the Change of Control or (ii) otherwise arose in connection
with or in anticipation of the Change of Control, then for all purposes of this
Agreement, the “Effective Date” shall mean the date immediately prior to the
date of such termination of employment.
          (b) “Change of Control” of the Company shall mean:
          (i) The sale of all then outstanding shares of common stock of the
Company or 51% of the then outstanding voting securities of the Company entitled
to vote generally in the election of the directors (the Outstanding Company
Voting Securities”); or
          (ii) The consummation of the sale or other disposition of all or
substantially all of the assets or operations of the Company.
     2. Change Period. The “Change Period” shall be the period commencing on the
Effective Date and ending on the first anniversary of such date.
     3. Terms of Employment.
          (a) Position and Duties. During the Change Period, Executive agrees to
devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and

 



--------------------------------------------------------------------------------



 



efficiently such responsibilities.
          (b) Compensation. During the Change Period, the Executive shall
receive an annual base salary (“Annual Base Salary”) at least equal to twelve
times the highest monthly base salary paid or payable to the Executive by the
Company in the twelve-month period immediately preceding the month in which the
Effective Date occurs. During the Change Period, Executive shall be eligible to
participate in any bonus program in force on the Effective Date, or otherwise
adopted by the Company, and shall be entitled to participate in all savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company. Executive and/or the Executive’s family, as the
case may be, shall be eligible for participation in and shall receive all
benefits under welfare benefit plans, practices, policies and programs provided
by the Company (including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs).
     4. Termination of Employment.
          (a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death or Disability that continues for
30 days after the Company provides Executive of notice of its determination of
Disability. For purposes of this Agreement, “Disability” shall mean the absence
of the Executive from the Executive’s duties with the Company on a full-time
basis for 180 consecutive business days as a result of incapacity due to mental
or physical illness, which is determined to be total and/or permanent by a
physician selected by the Company or its insurers and acceptable to the
Executive or the Executive’s legal representative (such agreement as to
acceptability not to be withheld unreasonably).
          (b) Cause. The Company may terminate the Executive’s employment during
the Change Period for Cause. For purposes of this Agreement, “Cause” means any
of the following: (i) Eligible Employee’s conviction of or a plea of no contest
to a felony, fraud or a crime involving moral turpitude under any state or
federal statute; (ii) Eligible Employee’s continued failure to substantially
perform the Eligible Employee’s duties, or any other intentional action or
omission by Eligible Employee that is injurious to the Company; or (iii) any
material breach of any employee handbook of the Company by the Eligible
Employee, which breach is not remedied within fourteen (14) days after written
notice thereof.
          (c) The Executive’s employment may be terminated during the Change
Period by the Executive for Good Reason. For purposes of this Agreement, “Good
Reason” shall mean:
               (i) the assignment to the Executive of any duties inconsistent in
any respect with the Executive’s position, authority, duties or responsibilites
prior to the Change of Control, or any other action by the Company (or its
successor) which results in a diminution in such position, authority, duties or
responsibilities, and the continuance of such assignment of duties or other such
action for a period of sixty (60) days;
               (ii) the Company’s requiring the Executive to be based at any
office or location other than in [Executive’s Home Location], except for any
short-term assignment (under three (3) months) where the Company pays all travel
or temporary relocation costs incurred by the Executive;

2



--------------------------------------------------------------------------------



 



               (iii) any failure by the Company to comply with and satisfy
Section 9(c), or any failure by any successor to assume and offer to perform
this Agreement in accordance with Section 9(c) provided that such successor has
received at least ten days prior written notice from the company or the
Executive of the requirements of Section 10(c).
          (d) Notice of Termination. Any termination by the Company for Cause,
or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 10(b).
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, and (ii) to the extent practicable, sets forth in reasonable detail the
facts and circumstances relied upon to form Executive’s basis for termination of
employment under the operative provisions. The Company and the Executive are not
precluded from asserting any other fact or circumstance in enforcing the
Executive’s or the Company’s rights under this Agreement.
          (e) Termination Date. “Termination Date” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be; (ii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the Termination
Date shall be the date on which the Company notifies the Executive of such
termination; and (iii) if the Executive’s employment is terminated by reason of
death or Disability, the Termination Date shall be the date of death of the
Executive or the date of Disability, as the case may be.
     5. Obligations of the Company upon Termination.
          (a) Good Reason: Other than for Cause, Death or Disability. If, during
the Change Period, the Company shall terminate the Executive’s employment other
than for Cause, Death or Disability, or the Executive shall terminate employment
for Good Reason, the Company shall:
               (i) pay to the Executive in a lump sum in cash within thirty
(30) days after the Termination Date the aggregate of the following amounts:
                    A. the sum of: (1) the Executive’s Annual Base Salary
through the Termination Date to the extent not theretofore paid; plus (2) the
product of (x) the Annual Bonus as if earned at the target level and (y) a
fraction, the numerator of which is the number of days from beginning of the
calendar year in which the Termination Date occurs through the Termination Date,
and the denominator of which is 365; plus (3) any accrued vacation pay, in which
case to the extent not theretofore paid (the sum of the amounts described in
clauses (1), (2) and (3) shall be hereinafter referred to as the “Accrued
Obligations”); and
                    B. the amount (such amount shall be hereinafter referred to
as the “Severance Amount”) equal to the Executive’s Annual Base Salary;
               (ii) provide the Executive with executive outplacement services
for a period of up to twelve (12) months through a recognized outplacement
provider that is agreed to by the Company and the Executive;

3



--------------------------------------------------------------------------------



 



               (iii) continue benefits to the Executive and/or the Executive’s
family at least equal to those which would have been provided to them in
accordance with the plans, programs, practices and policies of the company as if
the Executive’s employment had not been terminated for a period of twelve
(12) months; provided, however, that if the Executive becomes re-employed with
another employer and is eligible to receive medical or other welfare benefits
under another employer provided plan, the medical and other welfare benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility (such continuation of such benefits
for the applicable period herein set forth shall be hereinafter referred to as
“Welfare Benefit Continuation”). Any benefits received by the Executive pursuant
to this Section 6(a)(iii) shall not reduce the period of time the Executive is
entitled to receive COBRA continuation health coverage as a result of the
Executive’s termination of employment.
               (iv) immediately upon termination vest any options, restricted
stock, or performance stock granted to Executive, and the Executive will have
six (6) months to exercise any such options.
               (v) pay to the Executive the proceeds of the Executive Savings
Plan, including all accumulated interest and dividends.
          (b) Death, Retirement or Disability. If the Executive’s employment is
terminated by reason of the Executive’s death, retirement or Disability during
the Change Period, this Agreement shall terminate without further obligations to
the Executive’s legal representatives or the Executive, as the case may be,
under this Agreement.
          (c) Cause, Other than for Good Reason. If the Executive’s employment
shall be terminated for Cause during the Change Period or if the Executive
terminates employment during the Change Period other than for Good Reason, this
Agreement shall terminate without further obligations to the Executive, except
the Company shall be obligated to pay the Executive’s Annual Base Salary through
the Termination Date plus the amount of any compensation previously deferred by
the Executive, in each case to the extent theretofore unpaid.
     6. Limitation on Payment. In the event that the Executive is a
“disqualified individual” within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), the parties expressly agree that
the payments described in Paragraph 6 of this Agreement and all other payments
to the Executive under any other agreements or arrangements with any persons
that constitute “parachute payments” within the meaning of Section 280G of the
Code are collectively subject to an overall maximum limit. The maximum limit
shall be One Dollar ($1.00) less than the aggregate amount that would otherwise
cause any such payments to be considered a “parachute payment” within the
meaning of Section 280G of the Code, as determined by the Corporation.
Accordingly, to the extent that the payments would be considered a “parachute
payment” with respect to the Executive, then the portions of such payments shall
be reduced or eliminated in the following order until the remaining payments
with respect to the Executive are within the maximum described in this
Paragraph 7.
          (a) First, any cash payment to the Executive;

4



--------------------------------------------------------------------------------



 



          (b) Second, any “parachute payments” not described in this Agreement;
and
          (c) Third, any forgiveness of indebtedness of the Executive to the
Corporation.
          The Executive expressly and irrevocably waives any and all rights to
receive any “parachute payments” that exceed the maximum limit described in this
Paragraph 7.
     7. Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company and its respective businesses, which
has been obtained by the Executive during the Executive’s employment by the
Company which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 9 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.
          8. Non-Solicitation Covenant. In consideration for entry into this
Agreement, Executive reaffirms his/her agreement with the Company not to compete
with, or solicit customers or employees of the Company as set forth in the
Intellectual Property Assignment, Non-Solicitation, and Confidentiality
Agreement.
     9. Successors and Assigns.
          (a) This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
          (c) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
     10. Miscellaneous.
          (a) This Agreement shall be governed by and construed in accordance
with the laws of the State of Michigan, without reference to principles or
conflict of laws. All litigation related to this Agreement shall be brought in a
court located in the State of Michigan, and each party, for the purposes of such
litigation, hereby submits to the exclusive jurisdiction

5



--------------------------------------------------------------------------------



 



and venue of that court. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.
          (b) All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
     If to the Executive:
or at the most current address of record designated in the Executive’s personnel
file.
     If to the Company:
Chief Executive Officer
TechTeam Global, Inc.
27345 West 11 Mile Road
Southfield, Michigan 48033-2231
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
          (c) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
          (d) The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
          (e) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 5(c)(i)-(iii), shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement.
          (f) The Executive and the Company acknowledge that, except as may
otherwise be provided under any other written agreement between the Executive
and the Company, the employment of the Executive by the Company is “at will”
and, prior to the Effective Date, may be terminated by either the Executive or
the Company at any time. Moreover, if prior to the Effective Date, the
Executive’s employment with the Company terminates, then the Executive shall
have no further rights under this Agreement. The Executive further acknowledges
that this Agreement does not give the Executive any additional right to
participate in any plan, program, etc. The Executive and the Company agree that
this Agreement supercedes any separation policy of the Company.

6



--------------------------------------------------------------------------------



 



          (g) This Agreement constitutes the entire agreement between the
parties concerning the subject matter hereof. Any prior understandings,
representations, promises, undertakings, agreements or inducements, whether
written or oral, concerning the subject matter hereof not contained herein shall
have no force and effect.
          (h) This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives. An agreement to amend this Agreement can be entered
into on behalf of the Company only by the President of the Company after
approval of the Company Board.
     IN WITNESS WHEREOF, the Company has by its appropriate officer executed
this Agreement and Executive has executed this Agreement.

              TECHTEAM GLOBAL, INC.
      By:           Chief Executive Officer        EXECUTIVE              By:  
                     

7